SERVICE AGREEMENT

BETWEEN

THE MUTUAL LIFE INSURANCE COMPANY OF NEW YORK

AND

MONY LIFE INSURANCE COMPANY OF AMERICA

 

AGREEMENT made this 1st day of January, 1982, by and between THE MUTUAL LIFE
INSURANCE COMPANY OF NEW YORK, a mutual life insurance company, organized and
existing under the laws of the State of New York (“MONY”) and MONY LIFE
INSURANCE COMPANY OF AMERICA, an insurance corporation, organized and existing
under the laws of the State of Arizona (“MONYAMA”):

 

WHEREAS, MONYAMA is a wholly-owned subsidiary of MONY; and

 

WHEREAS, MONY has certain personnel, facilities and equipment which may from
time to time be helpful to MONYAMA in the performance of its operation as an
insurance company; and

 

WHEREAS, MONYAMA desires to utilize from time to time certain of MONY’s
personnel, facilities and equipment as may be necessary and desirable to further
the conduct of its business:

 

NOW, THEREFORE, this Agreement

 

WITNESSETH:

 

that for and in consideration of the mutual promises hereinafter set forth, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

 

1.  While this Agreement remains in effect, MONY agrees to make available to
MONYAMA at its request such personnel, services, facilities, supplies and
equipment (hereinafter collectively referred to as “Services”), as the parties
hereto shall agree to be reasonably necessary or desirable to the conduct of
MONYAMA business, including but not limited to:

 

  (a)   the services of certain officers and employees of MONY;

 

  (b)   office space, heat, light, power, water and other utilities;

 

  (c)   supplies and stationery;

 

  (d)   EDP and other equipment;

 

  (e)   long distance telephone, wire services and similar services;

 

  (f)   all similar miscellaneous office facilities.

 

2.  All such Services shall be provided on a cost reimbursal basis and payment
therefore shall be made within 45 days of billing.

 

The cost reimbursal basis to be used shall be MONY’s Cost Allocation System;
that is, MONY’s internal current systemized method for allocating costs by
function and line, prepared in compliance with applicable New York laws and
regulations.

 

However direct expenses, that is, expenses payable to unrelated third parties
for costs incurred exclusively by MONYAMA such as audit or legal fees to firms
for work performed on MONYAMA matters, shall be paid directly by MONYAMA to such
third parties. In the event, however, that such direct expenses have been billed
to and paid by MONY, MONY shall re bill same to MONYAMA, at cost, and MONYAMA
shall promptly pay MONY for same.



--------------------------------------------------------------------------------

 

3.  The books, accounts, and records of the parties hereto shall be so
maintained as to clearly and accurately disclose the nature and details of each
transaction between them, and the source of each cost reimbursal or direct
expense charge made hereunder, including such accounting information as is
necessary to support the reasonableness of all such charges made hereunder.

 

4.  In the event of any difference arising hereafter between the contracting
parties with reference to any transaction under this Agreement, the same shall
be referred to a committee of three arbitrators, each of the contracting
companies to appoint one of the arbitrators and such two arbitrators to select
the third.

 

In case of disagreements as to the third member of the committee of arbitrators,
each of the first two chosen shall provide one name and the appointment shall be
made by drawing lots.

 

Each party shall submit its case in writing to the committee within one month of
the date of the establishment of the committee. The committee shall be expected
to give its decision in writing within one month after the final submission of
the two parties.

 

The decision of the majority of the three members of the committee shall be
deemed to be a decision of the committee, and shall be binding upon the parties
hereto.

 

Each party shall bear the expense of its own arbitration, including its
arbitrator and outside attorney fees, and shall jointly and equally bear with
the other parties the expense of the third arbitrator. Any remaining costs of
the arbitration proceedings shall be apportioned by the committee of
arbitrators.



--------------------------------------------------------------------------------

 

Any arbitration instituted pursuant to this Article shall be held in New York,
New York and the laws of the State of New York shall govern the interpretation
and application of this agreement.

 

5.  This Agreement may be terminated at any time by either party without penalty
upon 60 days’ written notice provided six months’ prior written notice is
provided to MONY’s computer service department. MONY will advise MONYAMA of any
anticipated changes in its then current Cost Allocation System. In the event
MONYAMA does not approve of such change, this agreement may be terminated
immediately by MONYAMA upon written notice within 10 days of the later of (a)
the date of MONY’s notifying MONYAMA of its intent to make such change and (b)
the effective date of such change.

 

6.  This Agreement supersedes and cancels any Service Agreement heretofore
entered into by the parties.

 

7.  This Agreement shall not be modified except by a writing executed by both
parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date and year above written.

 

THE MUTUAL LIFE INSURANCE COMPANY OF NEW YORK

 

By:

 

/s/    KIHONG SUNG        

--------------------------------------------------------------------------------

   

Vice President

 

 

MONY LIFE INSURANCE COMPANY OF AMERICA

 

By:

 

/s/    PHILLIP EISENBERG        

--------------------------------------------------------------------------------

   

Vice President

 

 

4



--------------------------------------------------------------------------------

Amendment to Service Agreement

Dated January 1, 1982 between

The Mutual Life Insurance Company of New York

and

MONY Life Insurance Company of America

 

Agreement of Amendment made as of the 1st day of October, 1989 between The
Mutual Life Insurance Company of New York, a mutual life insurance company,
organized and existing under the laws of the State of New York (“MONY”) and MONY
Life Insurance Company of America, an insurance corporation, organized and
existing under the laws of the State of Arizona (“MONYAMA”):

 

WHEREAS, MONY and MONYAMA have heretofore entered into an agreement, dated
January 1, 1982 (“Agreement”), providing, inter alia, for MONY to provide
certain services (“Services”) to MONYAMA in connection with the operation of its
insurance business; and

 

WHEREAS, MONY and MONYAMA desire to modify the terms of the Agreement as
hereinafter set forth:

 

NOW, THEREFORE, for and in consideration of the mutual promises hereinafter set
forth, the parties hereto agree as follows:

 

1.  MONY shall furnish the Insurance Commissioner of the State of California
with any information or reports concerning the Services which the Commissioner
may request in order to ascertain whether the variable life insurance operations
of MONYAMA are being conducted in a manner consistent with applicable laws and
regulations of the State of California.

 

2.  This Agreement may not be assigned without the prior written consent of
MONYAMA.

 

3.  The records created and maintained during the course of performance of this
agreement shall be the property of MONYAMA and subject to its direction and
control.

 

4.  MONYAMA shall have the right, during normal business hours, and upon
reasonable notice, to inspect, audit, and copy any and all records pertaining to
the performance of the services provided under the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date and year above written.

 

 

THE MUTUAL LIFE INSURANCE COMPANY OF NEW YORK

By:

 

/s/    JESSE M. SCHWARTZ        

--------------------------------------------------------------------------------

   

Vice President

 

MONY LIFE INSURANCE COMPANY OF AMERICA

By:

 

/s/    PHILLIP EISENBERG        

--------------------------------------------------------------------------------

   

Vice President

 

5